Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in the instant application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/330,353, filed on March 4, 2019.

	The Application Data Sheet and the Filing Receipt in the instant application both indicate that the instant application is a divisional of Application No. 16/330,353, filed March 4, 2019.  However, no restriction was required during the prosecution of Application No. 16/330,353.  Therefore, the instant application is deemed a voluntary filing by Applicant.  


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement filed on August 24, 2021.  The submission is in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Objections
Claims 10 and 12 are objected to because of the following informalities.  
In claim 10, there are duplicate listings of the substituent 
    PNG
    media_image1.png
    64
    77
    media_image1.png
    Greyscale
.
In claim 12, there are duplicate listings of the substituent 
    PNG
    media_image2.png
    60
    83
    media_image2.png
    Greyscale
. 
Appropriate correction is required.



Duplicate Claims, Warning
Applicant is advised that should claim 17 be found allowable, claim 18 will be objected to under 
37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claims 1 and 19 are unclear because claims 1 and 19 are directed to treating diseases associated with influenza viruses but the claims fail to particularly point out which diseases are associated with influenza viruses.  Therefore, claims 1 and 19 are indefinite because the metes and bounds of the claims cannot be ascertained.  Claims dependent on claims 1 and 19 which do not resolve the above problem are also found indefinite.  This rejection can be overcome by replacing the phrase “treating diseases associated with influenza viruses” with the phrase “treating influenza caused by influenza A”, as found in paragraph [0044] on page 18 of the instant specification. 
In claim 1, under the definition of the R2 variable on line 10 of the claim, an “or” should be added after “Br,” for proper Markush language format.
Claim 12 lacks antecedent basis from claim 8 because there is no earlier recitation in claim 8 for the unsubstituted and substituted heteroaryl rings found in claim 12.  This rejection can be overcome by changing the dependency of claim 12 to depend from claim 1.
In claim 18, line 2 of the claim, an “or” should be added after “
    PNG
    media_image3.png
    170
    183
    media_image3.png
    Greyscale
” for proper Markush language format.
In claim 19, the last line of the claim, an “or” should be added before “
    PNG
    media_image4.png
    143
    168
    media_image4.png
    Greyscale
” for proper Markush language format.
In claim 20, the last line of the claim, an “or” should be added before “
    PNG
    media_image5.png
    156
    170
    media_image5.png
    Greyscale
” for proper Markush language format and a period should be added at the end of claim 20.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 fails to further limit claim 8 because claim 12 is broader in scope than claim 8 due to the listing of various unsubstituted and substituted heteroaryl rings in claim 12.  This rejection can be overcome by changing the dependency of claim 12 to depend from claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,136,319. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is directed to methods of using compounds.  The patented claims are directed compounds which anticipate the compounds of formula (I) in the instant claims.  See, for example, the compound claimed in column 118, lines 15-25 of the patent.
The instant application is related to the patent as a continuation, although Applicant indicates that the relationship is a divisional.  However, no restriction was required during the prosecution of Application No. 16/330,353, which matured to U.S. Patent No. 11,136,319.  The instant application has been deemed a voluntary filing by Applicant.  See MPEP 804.01(A), reproduced below in-part.
The following are situations where the prohibition against nonstatutory double patenting rejections under 35 U.S.C. 121  does not apply: 
(A) The applicant voluntarily files two or more applications without a restriction requirement by the examiner. In order to obtain the benefit of 35 U.S.C. 121, claims must be formally entered, restricted in, and removed from an earlier application before they are filed in a divisional application . Geneva Pharms. Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1379, 68 USPQ2d 1865, 1870 (Fed. Cir. 2003) (For claims that were not in the original application and are first formally entered in a later divisional application, 35 U.S.C. 121  "does not suggest that the original application merely needs to provide some support for claims that are first entered formally in the later divisional application." Id.); In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).

Thus, no 35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, the claims in the patent anticipate and/or render obvious the instant claimed invention.


Claims 1-8 and 12-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable: 
over claims 51-75 of copending Application No. 16/975,600 (see especially claims 51 and 70)- now allowed {US 2020/0407354}; and 
over claims 31-44 of copending Application No. 17/628,496 (see especially claim 40).
Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the copending applications claim a species which anticipates the compounds being administered in the instant claimed invention.  Copending Application No. 16/975,600 also claims the same method of using the anticipatory compound as found in the instant claimed invention.  See the compound of Formula (I) claimed in claim 51 and the method of use in claim 71 of copending Application No. 16/975,600.  See the compounds claimed in claim 40 of copending Application No. 17/628,496 and the compound listed in instant claim 19 (Page 73, column 2, row 4) and the compound listed in instant claim 20 (Page 77, column 1, row 1).  Also note that the instant compounds can be in the form of a hydrate as per the instant specification in paragraph [0051] on page 20.
The instant application and the copending applications share at least one common inventor (i.e., Chaofeng Long).  Further, the instant application and the copending applications are not related to each other and thus, no 35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, the claims in the copending applications anticipate and/or render obvious the instant claimed invention.
 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 and 12-16 are rejected under 
35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tan et al. {WO 2017/133670 A1}.
Tan et al. disclose Example 58 on page 164,

    PNG
    media_image6.png
    362
    801
    media_image6.png
    Greyscale
.
Example 58 in Tan et al. is embraced by the instant compounds of formula (I), 
    PNG
    media_image7.png
    176
    171
    media_image7.png
    Greyscale
, when 
R1=C3-cycloalkyl; T1=N; T2=C(R2); R2=F; and R3=halogen (i.e., fluoro)}.  Tan et al. disclose that his compounds are useful for treating influenza (page 29, lines 10-15).  Therefore, Tan et al. anticipate the instant claimed invention.


Claims 1-5 and 9-20 are rejected under 
35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhang et al. {WO 2017/097234 A1}.
	Zhang et al. disclose and claim, for instance, Compound (129) on pages 47 and 262, Compound (149), Compound (150), etc. on pages 48 and 263,

    PNG
    media_image8.png
    133
    183
    media_image8.png
    Greyscale

{the compound listed in instant independent 
claim 19 (Page 71 in column 2, row 2) and 
instant claim 20 (6th compound)}


    PNG
    media_image9.png
    192
    247
    media_image9.png
    Greyscale

{a compound of instant formula (I), 
    PNG
    media_image7.png
    176
    171
    media_image7.png
    Greyscale
, wherein R1=5-membered heteroaryl (i.e., furyl substituted by 2 R); R is halogen (i.e., fluoro); T1=CH; T2=N; and R3=halogen (i.e., fluoro)}


    PNG
    media_image10.png
    209
    243
    media_image10.png
    Greyscale

{a compound of instant formula (I), 
    PNG
    media_image7.png
    176
    171
    media_image7.png
    Greyscale
, wherein R1=5-membered heteroaryl substituted by 1 R (i.e., furyl substituted by 1 R); R is 5-membered heterocycloalkyl (i.e., pyrrolidinyl); T1=CH; T2=N; and R3=halogen (i.e., fluoro)},

which compounds disclosed in Zhang et al. are embraced by instant formula (I) in the claimed invention as shown above.  Zhang et al. teach that his compounds can be administered to treat influenza {paragraphs [0045]-[0046] on page 14}.  Therefore, Zhang et al. anticipate the instant claimed invention.


Claims 1-5 and 9-18 are rejected under 
35 U.S.C. 102(a)(2) as being anticipated by Ren et al. {WO 2018/033082 A1}.
	Ren et al. disclose, and claim (claim 16), Compound (256) on pages 60 and 257 and Compound (259) on pages 61 and 258,

    PNG
    media_image11.png
    209
    287
    media_image11.png
    Greyscale
,
{a compound of instant formula (I), 
    PNG
    media_image7.png
    176
    171
    media_image7.png
    Greyscale
, 
wherein R1=5-membered heteroaryl (i.e., thienyl); T1=CH; T2=C(R2); R2=F; and R3=halogen (i.e., fluoro)}


    PNG
    media_image12.png
    149
    205
    media_image12.png
    Greyscale

{a compound of instant formula (I), 
    PNG
    media_image7.png
    176
    171
    media_image7.png
    Greyscale
, wherein R1=5-membered heteroaryl (i.e., furyl); T1=CH; T2=C(R2); R2=F; and R3=halogen (i.e., fluoro)},

which compounds disclosed in Ren et al. are embraced by instant Formula (I) in the claimed invention as shown above.  Ren et al. teach that his compounds can be administered to treat influenza {paragraphs [0034]-[0035] on page 12}.  Therefore, Ren et al. anticipate the instant claimed invention.

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§215 and 216.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. {WO 2018/033082 A1} and Zhang et al. {WO 2017/097234 A1}, each taken alone or in combination with each other since similar utilities are asserted.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Applicant claims a method for treating diseases associated with influenza viruses comprising administering a compound of instant formula (I),

    PNG
    media_image13.png
    188
    177
    media_image13.png
    Greyscale

wherein R1 can represent a 5-membered heteroaryl, 
which is optionally substituted with 1, 2 or 3 
R or R’; 
T1 can represent N or CH; 
T2 can represent N or C(R2); 
R2 can represent hydrogen or F; and 
R3 can represent hydrogen, halogen or C1-6 alkyl.  

	Ren et al. {see entire document; particularly pages 4-6, 10-14, 32-34, 60, 61, 257 and 258; and especially Compound (256) on pages 60 and 257 and Compound (259) on pages 61 and 258} teach, and claim (claim 16), compounds of Formula (I) that are either structurally the same as or structurally similar to the instant compounds of Formula (I),  

    PNG
    media_image14.png
    272
    289
    media_image14.png
    Greyscale

wherein U can represent N or CR5;
R1, R2, R3, R4 and R5 can independently represent 
hydrogen, F, Cl, and Br;
R6 can C2-6 alkynyl, carbocyclyl or heteroaryl;
R7 can represent fluoro;
R8 can represent hydrogen; and
W can represent a carbocyclyl that can be 
substituted with RW;
RW can represent -C(=O)ORb; and 
Rb can represent hydrogen.
See in Ren et al. particularly the compounds of formula (IV) on pages 10 and 38 and the compounds of formula (X) on pages 11 and 40,


    PNG
    media_image15.png
    310
    423
    media_image15.png
    Greyscale
    
    PNG
    media_image16.png
    231
    351
    media_image16.png
    Greyscale
.
Ren et al. teach that his compounds can be administered to treat influenza {paragraphs [0034]-[0035] on page 12}.  
Zhang et al. {see entire document; particularly pages 4-6, 11, 14, 15, 33-35, 39, 47-49, 262 and 263; claim 13 on page 263; and especially Compound (129) on page 47, Compound (149), Compound (150), etc. on pages 48 and 263} teach, and claim, compounds of Formula (III) that are either structurally the same as or structurally similar to the instant compounds of Formula (I),  

    PNG
    media_image17.png
    192
    278
    media_image17.png
    Greyscale

wherein R1 can represent hydrogen, halogen, or 
C1-6 alkyl; 
n can represent zero or one; 
R2 can independently represent fluoro, alkynyl, 
carbocyclyl or heteroaryl; 
m can represent two; 
R3 can represent hydrogen; 
Rw can represent -C(=O)ORb; and 
Rb can represent hydrogen (pages 4-6).

Zhang et al. disclose Compound (129) on page 47 and claim Compound (129) in claim 13 on page 262.  Compound (129) in Zhang et al. is the same as the compound listed in instant independent claim 19 (Page 71 in column 2, row 2) and the racemic mixture of the compound listed in instant independent claim 20 (6th compound).  Zhang et al. teach that his compounds can be in the form of racemic mixtures, enantiomers, disastereomers, atropisomers, mixtures of isomers, etc. {paragraphs [0055]-[0056] on page 15}.  Zhang et al. teach that his compounds can be administered to treat influenza {paragraphs [0045]-[0046] on page 14}.  
Ascertainment of the difference between the prior art and the claimed invention (MPEP §2141.02)
	The difference between some of the compounds of Ren et al. and Zhang et al. and the compounds instant Formula (I) is that some of the instant compounds of Formula (I) are generically described in the prior art.
Finding of prima facie obviousness--rational and motivation 
(MPEP §2142-2143)
The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (C.C.P.A. 1964).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (e.g., inhibiting influenza virus replication).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the instant claimed invention, to prepare products embraced by each of the cited prior art.  A person of ordinary skill in the art would have been motivated to prepare products embraced by the prior art to arrive at the instant products of Formula (I) with the expectation of obtaining additional beneficial products which would be useful for inhibiting influenza virus replication.  The instant claimed invention would have been suggested to one skilled in the art and therefore, the instant claimed invention would have been obvious to one skilled in the art.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


		/LAURA L STOCKTON/         Primary Examiner, Art Unit 1626                                                                                                                                                                                   	     Work Group 1620
	     Technology Center 1600

         /JOSEPH K MCKANE/
         Supervisory Patent Examiner, Art Unit 1626

/DANIEL M SULLIVAN/Director, Technology Center 1600                                                                                                                                                                                                        

September 26, 2022
Book XXVI, page 163